Citation Nr: 9933287	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to waiver of the recovery of an 
overpayment of improved disability pension benefits is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	K. D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1948 to 
April 1952.  The Board of Veterans' Appeals (Board) notes 
that the veteran was previously represented in his appeal by 
the Veterans of Foreign Wars of the United States.  However, 
the veteran subsequently revoked his power of attorney in 
their favor and obtained a private attorney as his present 
representative.

The Board received this case on appeal from an April 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.

In January 1998, the Board entered a decision denying the 
veteran's claim.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  (The Board decision had 
also denied entitlement to service connection for polio, and 
the appeal as to that issue was dismissed by the Court.)  By 
an April 1999 order, the Court granted a motion, filed 
jointly by counsel for the Secretary and counsel for the 
appellant, for a remand of the appealed issue.  It was 
ordered that the Board's January 1998 decision was vacated, 
and the case was remanded to the Board.


REMAND

Although the Board's January 1998 decision was vacated, as 
described hereinabove, the Board notes that the vacated 
decision contained a detailed description of the evidentiary 
record then in the veteran's claims file, which is 
incorporated by reference.

Also added to the evidentiary record since the then 
representative's informal hearing presentation, submitted in 
October 1996, was a letter from the Environmental Support 
Group to the veteran and also copies of photographs, which 
the veteran submitted to the Board in April 1997.  Also 
received was additional argument submitted by the veteran's 
current representative in August 1999.

By reference to the evidentiary record, the Board notes that 
VA outpatient records dated in October 1989 reflect that the 
veteran had been recently discharged from a shelter and was 
depressed about his life situation and his history of 
"horrendous" multiple losses.  (The evidentiary record 
indicates that one of the veteran's sons died in May 1981 and 
his then wife died in October 1981.  The veteran's first 
marriage ended in divorce and the deceased wife was his 
second marriage.)  The veteran reported working in service as 
a surgical technician and afterward as a nurse for many 
years, from 1952 to 1969, working as both a private duty 
nurse and as a surgical technician, without any training or 
licensing.  The provisional diagnosis was dysthymic disorder 
and depression with an anxious mood.  Thereafter, he was 
afforded the opportunity to use the swimming pool to relieve 
anxiety, stress and neck pain, which he reported was helping 
tremendously.  In June 1990, the veteran reported stress due 
to his separation from his third wife who was dying of 
pancreatic cancer.  He was referred to the mental hygiene 
clinic for evaluation of depression, attributed to his 
losses; and he was provided ongoing supportive therapy.  In 
July 1990, it was noted that the veteran had also recently 
experienced the deaths of both parents and two siblings.  In 
August 1990, it was noted that his third wife had passed away 
a few days earlier.  In January 1991 he was referred to the 
day treatment program with a provisional diagnosis of major 
depressive episode.  A psychiatry consult noted that the 
veteran appeared to be functioning quite well at present and 
his only concern was a continued referral for use of the 
pool.  In March 1991, a therapist noted that the veteran 
demanded attention and would go to great lengths to get it.  
He was also described as being egocentric, fragile and 
depressed about the loss of his wife and difficulty with his 
grown children.

Subsequent VA medical records in 1991 indicated that the 
youngest son of the veteran's recently deceased wife had 
accused the veteran of child abuse.  In April 1991, the 
veteran denied any abuse but acknowledged disciplining his 
children.  He stated the charges were currently being 
investigated by social workers.  In May 1991, the veteran 
indicated that the son of his recently deceased wife had 
accused him of sexual abuse.  At this same time, the veteran 
also reported that another daughter of his had also died of 
cancer.  The veteran also gave a history of having discovered 
that his own father had sexually abused all of the veteran's 
daughters.  The veteran described being "crushed" by this 
discovery.  The veteran was asked if he had ever been 
sexually abused himself and he gave a history of when he was 
an 11 year old boy having witnessed a man expose himself and 
masturbate.  In August 1991, the veteran expressed concern 
with being able to take a polygraph test because of his 
medication.  In September 1991, he expressed concern with a 
prior auto accident that caused him to lose his license and 
he reported an upcoming court case concerning this.  Records 
also disclose that the veteran was involved with a 
relationship with a girlfriend (a fellow patient), who had 
previously lived with the veteran but was currently residing 
in a women's shelter and refusing to see him, and she had 
reported being forced to have sex with the veteran.

Subsequent VA clinical records throughout 1992 showed a 
continued preoccupation with allegations filed against him of 
child abuse, as well as with issues concerning a automobile 
accident, and his troubled on-off relationship with his 
girlfriend.  In March 1992, he reported being scheduled to 
have a polygraph performed by a detective concerning the 
abuse allegations.  In May 1992, the veteran reported that 
his step-daughter had recently accused him of sexually 
molesting her.  Later in May 1992, the veteran reported that 
he had passed a lie detector test with the State Police, but 
had also been accused or raping his deceased wife's daughter.  
In April 1992, the veteran had reported a relationship with a 
new woman friend and in July 1992, he reported his fourth 
marriage to her.  In November 1992, he and his new wife 
requested counseling due to stress regarding financial 
concerns.  The veteran was treated in the mental health 
clinic in November and December 1992, with complaints of 
stress related to financial problems and also the 
anniversaries of the deaths of his wives and daughter, all of 
whom had cancer.

Received in October 1993 were VA records of the veteran being 
hospitalized from December 1990 to January 1991.  This was 
reported to be his first admission; he complained of 
depression, anxiety, and insomnia due to recent charges of 
sexual molestation of his son.  It was noted that his adult 
life had been characterized by excessive dependency on women, 
especially disabled women; and he was resentful when 
confronted with this fact.  He denied suicidal ideation and 
any sexual misconduct.  He displayed mild anxiety and 
depression, successfully treated with medication.  The 
discharge diagnoses included adjustment disorder with mixed 
emotional features and possible pedophilia.  The veteran was 
again hospitalized by VA in March 1991 because of depression 
and suicidal ideation.  He improved rapidly; the pertinent 
discharge diagnosis was depressive episode.  The veteran was 
hospitalized by VA in February 1993 for treatment of chest 
pressure.  Reference was made in the hospital summary to a 
past history of treatment for depression and adjustment 
disorder.  Medication for his adjustment disorder was 
continued during the hospitalization.

The clinical records from 1989 throughout 1992, as well as 
the records of VA hospitalization from 1990 through 1993, did 
not contain any references to alleged stressful incidents in 
military service, nor did they contain any references to the 
veteran finding the Persian Gulf War to be stressful, 
contrary to his later assertions.

The Board notes that the veteran's representative has 
recently indicated that the veteran has received additional 
VA medical treatment that is not of record.  It is also clear 
from the VA medical records discussed above, that the veteran 
was accused of child abuse and these accusations were 
investigated by state authorities.  The Board notes that 
records pertaining to this investigation may also contain 
pertinent information regarding the veteran's medical 
history, to include his psychiatric history.  Under these 
circumstances, the Board finds that the veteran's claim must 
be remanded to obtain all additional VA medical records, as 
well as any additional private medical records, and to 
include all records from authorities (to include either state 
or local police and state social services) pertaining to the 
investigation of allegations of child abuse (either physical 
or sexual) by the veteran.

Regarding the veteran's alleged military stressors, the Board 
notes that it was not until January 1993, simultaneous with 
the submission of his claim seeking service-connected 
benefits, that the veteran first reported recurrent thoughts 
of his wartime experiences, reporting that he had been a 
triage nurse/surgical tech assistant in a hospital.  He 
recounted various incidents that he experienced, stating that 
he had "forgotten" about these things until after he spoke 
with his service representative.  The veteran also reported 
feeling guilty because he had not been in combat.

The veteran's reported military stressors consisted of being 
assigned to the 172nd Station Hospital in Sendai, Japan 
during the Korean War, and working with the admission and 
discharge of patients.  More specifically, the veteran 
reported that he worked with patients who were amputees, 
severely wounded, and accident victims with all kinds of 
injuries.  The veteran also recalled an incident during which 
an oil truck had rolled over and a number of bodies were 
brought over that had black oil coming from their noses and 
mouths.  The veteran also recalled an incident when a 
lieutenant had gone through a windshield and had been 
completely decapitated; the veteran stated that, while riding 
in the ambulance, the lieutenant's head was bouncing around, 
he had to pick it up and stabilize it in the back of the 
ambulance.  The veteran further recalled an incident when a 
Japanese guard had been involved in an accident and had gone 
through the windshield and the guard's scalp was cut right to 
the bone and his hair was over his face.

Regarding his claimed stressors, of record is a statement 
from a Mr. P. E., dated in March 1995, and also a statement 
from a Mr. J. S., dated in April 1995, indicating they were 
aware that the veteran was attached to the 172nd Station 
Hospital and was occasionally assigned to transport patients 
to Tokyo as needed, and also a statement from H. W. H., M.D., 
dated in May 1995, who reported serving with the veteran at 
the 172nd Station Hospital from 1951 to 1952.  Dr. H. W. H. 
also reported that he was the Chief of Surgery at the 
hospital which was a 650 bed facility; he noted that they 
received cases directly from the first aid stations.  He 
related that the veteran worked at the front desk of 
admission which kept many surgeons busy with many trauma 
cases.  Subsequently received in September 1995 were records 
from the National Personnel Records Center, indicating that 
the veteran was assigned with the 172nd Station Hospital in 
Sendai, Japan from January 12, 1951 to November 5, 1951, and 
was also assigned to the U.S. Army Hospital, 8166th AU, from 
November 1951 to March 1952.

As such, the Board acknowledges that one of the veteran's 
claimed stressors has been verified by the above information, 
specifically that he was assigned to the 172nd Station 
Hospital in Sendai Japan from January 1951 to November 1951 
and that he worked at the admissions desk and occasionally 
performed transport of patients.  It is also verified that he 
was assigned to the U.S. Army Hospital, 8166th AU, from 
November 1951 to March 1952.

Regarding the veteran's other claimed stressors, more 
specifically, the incidents in which an oil truck had rolled 
over with resulting fatalities, in which a lieutenant had 
gone through a windshield and had been completely 
decapitated; and in which a Japanese guard had been involved 
in an accident and had gone through the windshield with his 
scalp being cut right to the bone, none of these incidents 
has been adequately verified by the evidentiary record.  
Furthermore, the veteran has been unable to provide 
information concerning the names or units of any of these 
accident victims.  However, the veteran's representative has 
referred to the September 1995 letter from the National 
Personnel Records Center in arguing that verification of the 
veteran's claimed stressors may be possible through the 
National Archives and Records Administration and their use of 
Staff Daily Journals, After Action Reports, and Operational 
Reports.  It has also been requested that verification be 
attempted through the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), formerly the U.S. Army & Joint 
Services Environmental Support Group (ESG).  It is also noted 
that during his March 1995 testimony, the veteran indicated 
he believed that the accident with the oil truck occurred in 
late fall 1951 and resulted in the deaths of four Puerto 
Rican soldiers from a Puerto Rican unit.  The veteran further 
indicated that the death of the decapitated lieutenant 
occurred in approximately February 1952.  As such, further 
attempted verification of the veteran's other claimed 
military stressors must be attempted upon remand.

Regarding the medical evidence of record, the Board notes 
that on VA examination in July 1993, the veteran was 
diagnosed with PTSD, delayed, mild to moderate, status post 
affective disorder and anxiety disorder, in partial 
remission.  The examiner stated that the veteran experienced 
stressors of working in a hospital in Japan caring for 
wounded soldiers from South Korea.  The Board notes however, 
that it is unclear whether the examiner was referring to the 
veteran's verified or unverified military stressors, and as 
such, the examination is inadequate for rating purposes.  
Another examination is required in order to ascertain the 
correct psychiatric diagnosis in this case and, if such is 
PTSD, to clarify the basis thereof.  In this regard, the 
Board notes that only verified stressors are to be considered 
by the examiner.  The examiner should also take into 
consideration all records of prior medical treatment in 
accordance with applicable DSM criteria.

The VA has a duty to assist a veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran 
and request that he provide the names 
and addresses of all medical care 
providers who have provided treatment 
for any neuropsychiatric disorder, to 
include his claimed PTSD, since his 
separation from service.  The RO should 
request that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already 
on file, which may exist and incorporate 
them into the claims folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records and 
associate them with the claims folder.

3.  The RO should contact the veteran 
and request that he provide information 
concerning what police or social service 
agencies were involved in the 
investigation of all suspected incidents 
of child abuse or sexual abuse in which 
he was allegedly involved.  The RO 
should request that the veteran furnish 
signed authorizations for release to the 
VA of all such records in connection 
with each source identified.  The RO 
should attempt to obtain any such 
investigative records, to include all 
accompanying medical evaluations of the 
veteran, not already on file, which may 
exist and incorporate them into the 
claims folder.

4.  The RO should also afford the veteran 
another opportunity to provide additional 
information to assist in the attempted 
verification of his claimed stressors of 
having witnessed four dead Puerto Rican 
soldiers after an oil truck had rolled 
over, of having transported a lieutenant 
decapitated from going through a 
windshield, and having treated a Japanese 
guard whose scalp was cut to the bone 
after having gone through a windshield.  
The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding each of 
these reported stressors to which the 
veteran alleges he was exposed to in 
service.  The veteran should provide 
specific details of the claimed stressors 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.

5.  The RO should then review the file, 
to include any information the veteran 
provides in response to the above request 
as well as information previously 
provided by him in his statements and 
testimony, and prepare a summary of the 
veteran's claimed stressors.  This 
information should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records, 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
information should also be sent to the 
National Archives and Records 
Administration.  Each of these should be 
asked to provide any information 
available concerning the organizational 
activities of the 172nd Station Hospital 
in Sendai Japan from January 1951 to 
November 1951 and the U.S. Army Hospital, 
8166th AU, from November 1951 to March 
1952, during the veteran's assignments.  
Each of these should also be requested to 
review available Staff Daily Journals, 
After Action Reports, and Operational 
Reports, for possible verification of the 
veteran's putative stressors.

6.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran did experience an alleged 
stressor(s) and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s).  If, and 
only if, the RO determines that the 
record establishes existence of a 
stressor or stressors then the RO should 
specify those stressors for the record.  
It is noted that the claimed stressor of 
having been assigned to the 172nd 
Station Hospital in Sendai Japan from 
January 1951 to November 1951 and having 
worked at the admissions desk and 
occasionally performed transport of 
patients, and having been assigned to 
the U.S. Army Hospital, 8166th AU, from 
November 1951 to March 1952, has already 
been accepted by the Board as adequately 
corroborated by the evidentiary record.

7.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine his current 
neuropsychiatric diagnosis, if any.  Any 
necessary special studies or tests, to 
include psychological testing should be 
accomplished.  It is requested that the 
examiner clarify whether a diagnosis of 
PTSD may be based on a specific 
corroborated stressor event during the 
veteran's service, as opposed to any 
additional claimed stressor(s) which 
have not been corroborated, or other 
stressors which the veteran may have 
experienced, but not during his military 
service.

In this regard, the examiner is notified 
that the claimed stressor of having been 
assigned to the 172nd Station Hospital 
in Sendai Japan from January 1951 to 
November 1951 and having worked at the 
admissions desk and occasionally 
performed transport of patients, and 
having been assigned to the U.S. Army 
Hospital, 8166th AU, from November 1951 
to March 1952, has already been accepted 
by the Board as adequately corroborated 
by the evidentiary record.  No other 
stressors during the veteran's military 
service are to be considered as 
corroborated, unless they are so 
specifically identified by the RO 
pursuant to the development requested 
above.

In assessing the etiology of any current 
neuropsychiatric diagnosis, to include 
PTSD, the examiner is also requested to 
address the remainder of the medical 
record, to include stressors which the 
veteran has experienced that are 
unrelated to his military service.  In 
this regard, it is noted that the 
medical record indicates that the 
veteran has experienced the deaths of 
two wives, one daughter, one son, as 
well as his parents, has been accused of 
incidents of child abuse and sexual 
abuse, has indicated that his own 
daughters were sexually molested by his 
father, as well as a variety of other 
legal difficulties, financial 
difficulties, and problems with 
interpersonal relationships.

Based on his/her review of the case, the 
examiner should express an opinion, if 
possible, as to the medical probability 
that any currently demonstrated disorder 
is etiologically related to the 
veteran's service.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based, discuss the etiology 
of the veteran's PTSD, and provide all 
factors upon which the diagnosis was 
made.  In formulating the diagnosis, the 
examiner should adhere to the diagnostic 
criteria set forth in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, both 
3rd (revised) and 4th editions (DSM-III-R 
and DSM-IV), applying that version which 
is more favorable to the veteran.  It is 
critical that the claims folder, along 
with any additional evidence requested 
above, be provided to the examiner for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder and include the 
complete rationale for all opinions 
expressed.

8.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
any scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action with regard to his claim, 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

9.  Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
examination opinions are not provided, 
appropriate corrective action should be 
taken.

10.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record and 
readjudicate the issue of entitlement to 
service connection for PTSD, in light of 
Cohen v. Brown, 10 Vet. App. 128 (1997).  
If the determination remains unfavorable 
to the veteran, the RO should furnish 
him and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


